Title: From Benjamin Franklin to Ralph Izard, 29 January 1778
From: Franklin, Benjamin
To: Izard, Ralph


Dear Sir,
Passy, Jan. 29. 1778
I received yours late last Evening. Present Circumstances which I will explain to you when I have the Honor of seeing you prevent my giving it a full Answer now. The Reasons you offer had before been all under Consideration; but I must submit to remain some days under the Opinion you appear to have form’d, not only of my poor Understanding in the general Interests of America, but of my Defects in Sincerity, Politeness, and Attention to your Instructions. These Offences I flatter myself will admit of fair Excuses. You mention that you feel yourself hurt. Permit me to offer you a Maxim, which has thro Life been of Use to me and may be so to you in preventing such imaginary Hurts. It is, “always to suppose one’s Friends may be right, till one finds them wrong; rather than to suppose them wrong, ’till one finds them right.” You have heard and imagined all that can be said or supposed on one side of the Question, but not on the other. I am nevertheless with sincere Esteem, Dear Sir, Your most obedient humble Servant
B F
Honble Mr Izard.
